MANDATE

THE STATE OF TEXAS

TO THE 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 7, 2015, the cause upon appeal to
revise or reverse your judgment between

Jay Marc Harris, Appellant

V.

Fiesta Texas, Inc., d/b/a Six Flags-Fiesta Texas, and Six Flags Corporation, Appellee

No. 04-14-00304-CV and Tr. Ct. No. 2011-CI-08096

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellees, Fiesta Texas, Inc.
d/b/a Six Flags-Fiesta Texas, and Six Flags Corporation, recover their costs of
this appeal from appellant, Jay Marc Harris.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 30, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00304-CV

                                            Jay Marc Harris

                                                     v.

           Fiesta Texas, Inc., d/b/a Six Flags-Fiesta Texas, and Six Flags Corporation

        (NO. 2011-CI-08096 IN 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID          N/A
MOTION FEE                         $10.00   E-PAID          VAUGHAN WATERS
MOTION FEE                         $10.00   E-PAID          VAUGHAN WATERS
MOTION FEE                         $10.00   E-PAID          GREGORY CANFIELD
CLERK'S RECORD                    $911.00   PAID
MOTION FEE                         $15.00   E-PAID          GREGORY CANFIELD
FILING                            $100.00   PAID            GREGORY W. CANFIELD
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            GREGORY W. CANFIELD
STATEWIDE EFILING FEE              $20.00   PAID            GREGORY W. CANFIELD
INDIGENT                           $25.00   PAID            GREGORY W. CANFIELD


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 30, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853